J-S15006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ANTHONY CHICO                         :
                                       :
                   Appellant           :   No. 808 EDA 2021

   Appeal from the Judgment of Sentence Entered September 23, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0015060-2012

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ANTHONY CHICO                         :
                                       :
                   Appellant           :   No. 810 EDA 2021

   Appeal from the Judgment of Sentence Entered September 23, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0009738-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ANTHONY CHICO                         :
                                       :
                   Appellant           :   No. 811 EDA 2021

   Appeal from the Judgment of Sentence Entered September 23, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0012208-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S15006-22


                                                 :
                v.                               :
                                                 :
                                                 :
    ANTHONY CHICO                                :
                                                 :
                       Appellant                 :   No. 812 EDA 2021

      Appeal from the Judgment of Sentence Entered September 23, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000685-2013


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY NICHOLS, J.:                                  FILED JULY 14, 2022

        Appellant Anthony Chico appeals nunc pro tunc from the judgment of

sentence imposed for his violation of probation (VOP). Appellant challenges

the discretionary aspects and legality of his sentence, as well as the sufficiency

of the evidence to support his violation. Because we conclude that the VOP

court imposed an illegal sentence, we vacate the judgment of sentence and

remand for the VOP court to reinstate the original probation order.

        The underlying facts of this matter are well known to the parties. See

Trial Ct. Op., 8/13/21, at 1-6. Briefly, we note that Appellant was charged

with drug-related offenses in four separate cases.           On March 20, 2014,

Appellant was convicted of one count of possession with intent to deliver a

controlled substance (PWID) and one count of knowing or intentional

possession of a controlled substance (K&I)1 at Docket No. 15060-2012.




____________________________________________


1   35 P.S. §§ 780-113(a)(30), (a)(16), respectively.

                                           -2-
J-S15006-22



        On September 10, 2014, before Appellant was sentenced at Docket No.

15060-2012, Appellant entered a negotiated guilty plea in his remaining three

cases.    Specifically, Appellant pled guilty to one count each of PWID and

conspiracy2 at Docket No. 685-2013, one count of PWID at Docket No. 9738-

2013, and one count of PWID at Docket No. 12208-2013. That same day, the

trial court heard all four of Appellant’s cases for sentencing and imposed the

agreed-upon aggregate term of two and one-half to five years’ incarceration,

followed by seven years of reporting probation.3

        Following his release from incarceration in 2018 on probation, Appellant

tested positive for opiates on several occasions.     On November 26, 2018,

following a hearing, the VOP court found Appellant in technical violation of his

probation.    As a result, the VOP court revoked Appellant’s probation and

resentenced him to one to three years of state incarceration, followed by

fourteen years of reporting probation. On January 31, 2019, after granting

Appellant’s motion for reconsideration, the court resentenced Appellant to

eleven and one-half to twenty-three months’ incarceration followed by five

____________________________________________


2   18 Pa.C.S. § 903(c).

3 At Docket No. 15060-2012, Appellant received a sentence of two and one-
half to five years of incarceration, with two years of probation to run
concurrent to any other sentence, for PWID. He received no further penalty
for the K&I charge. At Docket No. 685-2013, Appellant received a sentence
on both counts of seven years of reporting probation, to run concurrently with
any other sentence. At Docket No. 12208-2013, Appellant received a
sentence of seven years of reporting probation, to run concurrently with any
other sentence. At Docket No. 9738, Appellant received a sentence of seven
years of reporting probation, to run concurrently with any other sentence.

                                           -3-
J-S15006-22



years of reporting probation. The court granted Appellant immediate parole

to the Forensic Intensive Recovery (FIR) inpatient program and gave him

credit for time served.

        On April 17, 2019, less than two weeks after he was released on parole,

Appellant left the inpatient treatment facility. In June of 2019, the VOP court

conducted a hearing and found Appellant in technical violation of his probation.

The court sentenced Appellant to one to three years’ incarceration.

        Counsel did not file a post-sentence motion for reconsideration but,

following a timely, successful first Post Conviction Relief Act4 (PCRA) petition,

the court reinstated Appellant’s post-sentence and direct appeal rights nunc

pro tunc. Appellant timely filed a post-sentence motion and notice of appeal.

Both Appellant and the VOP court complied with Pa.R.A.P. 1925.

        On appeal, Appellant raises the following issues for our review:

        1. Was the total incarceration sentence for a technical violation
           (Appellant was not convicted of another crime) excessive and
           an abuse of discretion and much more than necessary to
           protect the public and rehabilitate the Appellant who has drug
           abuse and mental health issues, and a history of non-violent
           offenses?

        2. Was the evidence insufficient to prove by a preponderance of
           the evidence that supervision should have been revoked and
           that supervision was no longer an effective tool at rehabilitating
           the Appellant?

        3. Did the lower court illegally sentence the Appellant to one year
           to three years of incarceration when it revoked and

____________________________________________


4   42 Pa.C.S. §§ 9541-9546.


                                           -4-
J-S15006-22


           resentenced Appellant for violating terms of probation before it
           had begun?

Appellant’s Brief at 8 (formatting altered).

        We first address Appellant’s claim regarding the legality of his sentence,

as it is dispositive.5 Appellant argues that his sentence is illegal because the

VOP court revoked his probation and resentenced him for a violation before

his probation sentence had begun based on the anticipatory violation of his

probation. Appellant’s Brief at 21-22 (citing Commonwealth v. Simmons,

262 A.3d 512 (Pa. Super. 2021) (en banc) (stating that the trial court does

not have statutory authority to anticipatorily revoke a defendant’s probation)).

Appellant’s Brief at 21-22. Therefore, Appellant requests that we vacate his

VOP sentence and remand for further proceedings.6 Id.

        “Because the legality of a sentence presents a pure question of a law,

our scope of review is plenary, and our standard of review is de novo. If no

statutory authorization exists for a particular sentence, that sentence is illegal

and must be vacated.” Commonwealth v. Pi Delta Psi, Inc., 211 A.3d 875,

889-90 (Pa. Super. 2019) (citations omitted and formatting altered).

        In Simmons, this Court overruled Commonwealth v. Wendowski,

420 A.2d 628 (Pa. Super. 1980) and its progeny and held that the trial court

lacked statutory authority to revoke the defendant’s probation before he
____________________________________________


5   The VOP court did not address this issue in its opinion.

6 The Commonwealth agrees that Appellant’s sentence is illegal and also
requests that we vacate Appellant’s VOP sentence and reinstate his prior
sentence. See Commonwealth’s Brief at 7-9.

                                           -5-
J-S15006-22



began serving the probation portion of his sentence.           In reaching that

conclusion, the Simmons Court explained:

          Simply stated, Wendowski was incorrect in holding that a
          trial court may anticipatorily revoke an order of probation
          and in reasoning that “a term of probation may and should
          be construed for revocation purposes as including the term
          beginning at the time probation is granted.” Wendowski,
          420 A.2d at 630 (quotations omitted).          No statutory
          authority exists to support this understanding. Rather, the
          plain language of the relevant statutes provides that: a trial
          court may only revoke an order of probation “upon proof of
          the violation of specified conditions of the probation;” the
          “specified conditions” of an order of probation are attached
          to, or are a part of, the order of probation; and, when the
          trial court imposes an “order of probation” consecutively to
          another term, the entirety of the “order of probation” –
          including the “specified conditions” – do not begin to
          commence until the prior term ends.

Simmons, 262 A.3d at 524-25; see also Commonwealth v. Conley, 266

A.3d 1136, 1140 (Pa. Super. 2021) (concluding that “under Simmons, [the

a]ppellant was not yet required to comply with the probation portion of the

imposed    order   of   sentence   before   he   began   serving   it;   thus,   his

noncompliance did not permit the anticipatory revocation of his order of

probation”).

     Additionally, the Pennsylvania Supreme Court has defined the difference

between probation and parole as follows:

     probation is a sentence imposed for commission of crime whereby
     a convicted criminal offender is released into the community under
     the supervision of a probation officer in lieu of incarceration.
     Conversely, parole is the release from jail, prison or other
     confinement after actually serving part of the sentence.
     Conditional release from imprisonment which entitles parolee to


                                      -6-
J-S15006-22


       serve remainder of his term outside the confines of an institution,
       if he satisfactorily complies with all terms and conditions provided
       in parole order . . . [A] court faced with a violation of probation
       may impose a new sentence so long as it is within the sentencing
       alternatives available at the time of the original sentence. In
       contrast, a court faced with a parole violation must recommit the
       parolee to serve the remainder of the original sentence of
       imprisonment, from which the prisoner could be reparoled.

Commonwealth v. Holmes, 933 A.2d 57, 59 n.5 (Pa. 2007) (citations

omitted and formatting altered).

       Here, in January 2019, the VOP court in fact anticipatorily revoked

Appellant’s probation and resentenced him to a term of eleven to twenty-three

months of incarceration, followed by five years of probation for his 2018

technical probation violation. The VOP court also granted Appellant five

months of credit for time served.              Notably, the incarceration portion of

Appellant’s January 2019 sentence, including eligibility for release on parole

would have terminated in August 2020.7                 Accordingly, at the time of

Appellant’s technical violation hearing in June of 2019, Appellant was still on

parole for his January 2019 sentence, and he had not yet begun serving the

probation portion of that sentence.            Therefore, because Appellant was on

parole at the time of the 2019 parole violation, the VOP court lacked the

statutory authority to anticipatorily revoke Appellant’s probation for the

January 2019 sentence which he had not begun to serve. Under these

____________________________________________


7 The precise date of the termination of the sentence is uncertain as it is not
included in the record. The sentencing order indicates that time credit was to
be calculated by the Philadelphia Prison System. See Sentencing Order,
1/31/19.

                                           -7-
J-S15006-22



circumstances, the VOP court only had the authority to sentence Appellant to

his “back time,” which refers to the remainder of the January 2019 sentence

of imprisonment from which Appellant could be reparoled. In sum, Appellant

violated conditions of his parole, not his probation which had not yet begun.

Therefore, the VOP court could not impose a new sentence of imprisonment

for the 2019 violation outside of the sentencing alternatives available at the

time of the January 2019 sentencing because Appellant was still serving his

parole on that sentence. See Holmes, 933 A.2d at 59 n.5; Simmons, 262

A.3d at 523-25; Conley, 266 A.3d at 1139-40.              Accordingly, we vacate

Appellant’s VOP sentences and remand for the VOP court to reinstate the

original orders of probation for the January 2019 VOP sentence.8 See Conley,

266 A.3d at 1139-40.

        Judgment of sentence vacated.          Case remanded with instructions to

reinstate the original order and probation. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2022


____________________________________________


8   In light of our disposition, we will not address Appellant’s remaining issues.

                                           -8-